                       Case 19-01230-SMG   Doc 37     Filed 12/17/19     Page 1 of 2




         ORDERED in the Southern District of Florida on December 17, 2019.




                                                      Scott M. Grossman, Judge
                                                      United States Bankruptcy Court
_____________________________________________________________________________

                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

         In re:                                         CASE NO.: 19-17544-SMG

         Seven Stars on the Hudson Corp,                CHAPTER 11
              Debtor(s).                          /

         Seven Stars on the Hudson Corp,                ADV. NO.: 19-1230-SMG
                Plaintiff(s),
         v.

         MDG Powerline Holdings, LLC and
         XBK Management, LLC,
              Defendant(s).                   /
                   ORDER SETTING HEARING ON MOTION FOR
          PRELIMINARY INJUNCTION AND TEMPORARY RESTRAINING ORDER

                  THIS MATTER came before the Court upon the Motion for Preliminary

         Injunction and Temporary Restraining Order (ECF No. 36) filed by Plaintiff Seven

         Stars on the Hudson Corp. It is hereby ORDERED that the Court will conduct a

         hearing on the Motion for Preliminary Injunction and Temporary Restraining Order
            Case 19-01230-SMG       Doc 37     Filed 12/17/19   Page 2 of 2
on December 19, 2019, at 2:00 p.m. at the United States Bankruptcy Court, U.S.

Courthouse, 299 E Broward Blvd Room 308, Ft. Lauderdale, FL 33301.




                                         ###

Copies furnished to:

All interested parties by the Clerk of Court
